249 P.3d 1013 (2011)
2011 UT App 81
Jessica CAMPBELL, Petitioner,
v.
DEPARTMENT OF WORKFORCE SERVICES, Respondent.
No. 20101021-CA.
Court of Appeals of Utah.
March 17, 2011.
Jessica Campbell, Salt Lake City, Petitioner Pro Se.
Amanda B. McPeck, Salt Lake City, for Respondent.
Before Judges DAVIS, VOROS, and ROTH.

DECISION
PER CURIAM:
¶ 1 Jessica Campbell petitions for judicial review of the final decision of the Workforce Service Appeals Board (the Board). This case is before the court on its own motion for summary disposition based upon lack of jurisdiction due to Campbell's failure to file a timely petition for review of the Board's decision. See Utah R.App. P. 14(a).
¶ 2 A petition for review of an agency's final order must be filed "within 30 days after the date of the written decision or *1014 order." Id.; see also Utah Code Ann. § 63G-4-401(3)(a) (2008) ("A party shall file a petition for judicial review of final agency action within 30 days."). If the petition is not timely filed, this court lacks jurisdiction to review the petition and must dismiss it. See Silva v. Department of Emp't Sec., 786 P.2d 246, 247 (Utah Ct.App.1990) (mem.) (per curiam).
¶ 3 The Board issued its final order on November 16, 2010. Campbell did not file her petition for review until December 22, 2010, thirty-six days after the issuance of the decision by the Board and beyond the time limitation set forth in rule 14(a). See Utah R.App. P. 14(a). Because Campbell did not timely file a petition for review, we lack jurisdiction to consider the merits of the petition. When we lack jurisdiction, we retain "only the authority to dismiss the action." Varian-Eimac, Inc. v. Lamoreaux, 767 P.2d 569, 570 (Utah Ct.App.1989).
¶ 4 Therefore, the petition for review is dismissed for lack of jurisdiction.